Citation Nr: 1021004	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  99-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of left knee 
arthroscopy for internal derangement.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected left knee degenerative 
changes.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of a total right 
knee medial meniscectomy.

4.  Entitlement to an initial disability rating greater than 
10 percent for service-connected right knee degenerative 
changes.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which established entitlement to 
service connection for residuals of a total right medial 
meniscectomy with mild degenerative changes and also to a 
right thumb injury (noncompensable) and for a left knee 
injury with degenerative changes (noncompensable) secondary 
to a right knee injury effective from March 5, 1998.  The 
effective date was adjusted retroactive to June 24, 1997, 
pursuant to a March 1999 rating.

After the appeal was perfected and pursuant to a July 1999 
rating decision, a separate 10 percent disability rating for 
degenerative joint disease of the right knee was assigned, 
and also a 10 percent disability rating for the Veteran's 
left knee degenerative changes was assigned.  A separate 10 
percent disability rating was assigned for residuals of an 
arthroscopy and for internal derangement of the left knee 
pursuant to a November 1999 evaluation.  The effective date 
for the assignment of all the respective ratings is June 24, 
1997. 

This matter was previously before the Board in April 2001, at 
which time the Veteran's claim was adjudicated.  He, in 
pertinent part, appealed the April 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the Court, in pertinent part, vacated the April 
2001 decision of the Board, and remanded the matter for 
readjudication.  

This decision was appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated the Court's June 2003 
decision and remanded the matter back to the Court for 
further proceedings.  In June 2004, the Court once again, in 
pertinent part, vacated the April 2001 decision of the Board, 
and remanded the matter for readjudication.  

The case was returned to the Board in December 2008, at which 
time it was remanded for additional development.  It is now 
before the Board for further review.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, 
arthritis, and range of motion from zero to 115 degrees 
without moderate or greater recurrent subluxation or lateral 
instability.

2.  The Veteran's right knee disability is manifested by 
pain, arthritis, and range of motion from zero to 115 degrees 
without moderate or greater recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of left knee arthroscopy for internal 
derangement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for a separate disability rating greater 
than 10 percent for the service-connected left knee 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a total right knee medial 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 4.71a, Diagnostic Code 5257 
(2009).

4.  The criteria for a separate disability rating greater 
than 10 percent for the service-connected right knee 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in January 2009 the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  In the aforestated correspondence, the 
Veteran was also provided with the requisite notice with 
respect to the Dingess requirements.

The Board notes that this is an appeal arising from a grant 
of service connection in January 1999 rating decision; and as 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify the 
Veteran in this case has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Nevertheless, in the above mentioned letter 
and other correspondence provided by the RO, the Veteran was 
notified of the type of evidence needed to substantiate the 
claims, namely, evidence demonstrating a worsening or 
increase in severity of the disabilities and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned. 

The Veteran was informed of the necessity of providing, on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disability, and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009). 

The Veteran's left and right knee disabilities have been 
rated pursuant to the criteria set forth in Diagnostic Code 
5257.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent disability rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
The maximum 30 percent disability rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 
(2009).

Separate ratings may be (and have been) assigned for a knee 
disability under Diagnostic Codes 5257 and 5010 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Diagnostic Code 5010 provides for arthritis due to trauma, 
substantiated by X-ray evidence.  Traumatic arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003 
which mandates that the disability be rated upon the 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2009).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

A VA examination report dated in February 1998 shows that the 
Veteran reported a history of several knee operations between 
1985 and 1993 consisting of debridement of cartilage.  He 
added that he had been told that he had degenerative 
arthritis of both knees.  Physical examination revealed 
active range of motion of the knees on the right initially 
from zero to 105 degrees and later in the examination from 
zero to 130 degrees.  On the left he initially could flex 
from zero to 110 degrees and later to 130 degrees.  There was 
no knee effusion.  Leg lengths were equal.  The thigh and 
calf circumferences were equal on measurement.  On manual 
muscle tests there was no weakness in groups operating about 
the ankles, knees and hips.  There was no ligament 
instability.  A long medial parapatellar surgical scar was 
noted on the right knee.  McMurray's sign was not present.  
There was no tenderness over the synovial outlines or over 
the joint lines.  There was no boggy synovium.  With 
extension, even against resistance, there was no crepitus.  
Lachman's sign was not present.  Deep tendon reflexes were 
normal, but reinforcement was necessary at the patellar 
regions.  Sensation was decreased to vibration at the ankles, 
but pain sensation that he reported was decreased over the 
lateral right calf.  This was not in the anatomical area and 
was not consistent during the entire examination.  
Degenerative arthritis of the right knee was diagnosed.  

X-rays of the knees from October 1998 through January 1999 
demonstrated pronounced right knee osteoarthritis but not so 
much so on the left.

A VA examination report dated in August 1998 shows that the 
Veteran's right knee showed a well-healed scar over the 
medial joint line.  He was very tender to palpation over the 
medial joint line and slightly tender over the lateral joint 
line.  He had a negative McMurray's, negative pivot shift, 
negative anterior and posterior drawer.  There was negative 
Lachman's.  There was no joint effusion and normal mobility.  
His knee was stable to varus and valgus stress at zero and 30 
degrees.  Sensation was intact to light touch in all 
dermatones.  The assessment was mild medial compartment 
degenerative joint disease, right knee, status post open 
meniscectomy in 1977.  

A VA examination report dated in September 1998 shows that 
the Veteran reported left knee pain.  He described multiple 
arthroscopic debridements of the left knee including a 
partial lateral meniscectomy in 1993.  He indicated that most 
of his pain was in the anterior aspect of the knee.  He had 
positive mechanical symptoms of popping and catching, 
intermittent swelling, anterior knee pain with stair 
climbing, with kneeling, and with his knees bent for long 
periods of time.  Physical examination revealed range of 
motion from zero to 110 degrees.  He had three plus 
retropatellar crepitus.  He had a positive right patellar 
grind test.  He was stable to varus and valgus stress.  He 
had a negative anterior and posterior drawer.  Lachman's was 
negative as was McMurray's test.  He had some mild lateral 
joint line tenderness.  He was quite tender over the medial 
and lateral patellar facets.  He was neurovascularly intact 
distally.  He had a positive on one leg squat test on the 
left.  X-rays of the left knee showed some evidence of 
patellofemoral degenerative arthritis with an osteophyte on 
the medial facet and on the superior pole of the patella.  
All other compartments appeared to be well preserved.  The 
impression was left knee patellofemoral degenerative 
arthritis with patellofemoral pain syndrome.

A right proximal tibial osteotomy was conducted in November 
1998.  The Veteran was awarded a temporary total evaluation 
for the period from November 25, 1998, to February 1, 1999.  
Treatment notes from February 19, 1999, report the Veteran 
being given guidelines for progressive ambulation.  He was 
able to ambulate with a cane for a distance of less than 500 
feet without any discomfort or problems.  He was anticipating 
discharge to home at that time.

The Veteran underwent a left partial medial meniscectomy in 
October 1999.  He was also awarded a temporary total 
evaluation for the period from October 12, 1999, to December 
1, 1999.  

A VA examination report dated in January 2000 shows that 
physical examination of the right knee demonstrated range of 
motion from zero to 125 degrees that was pain-free.  He could 
passively flex to 130 degrees.  The knee was stable to varus 
and valgus stresses beyond 30 degrees.  He had a negative 
Lachman's, negative anterior and posterior drawer.  He had 
some mild tenderness to palpation over the anterior medial 
aspect of his knee joint over his prior incision on the right 
knee.  He had no lateral joint line tenderness.  He had some 
crepitation in flexion and extension of the patellofemoral 
joint.  He was neurovascularly intact distally.  Range of 
motion of the left knee was from zero to 135 degrees.  His 
knee was stable to varus and valgus stress at zero and 30 
degrees.  He had a negative Lachman's, negative anterior and 
posterior drawer sign.  He had some mild anterior medial 
joint line tenderness and some pain in the distal patella.  
He had no lateral joint line tenderness.  He was 
neurovascularly intact distally.

A VA examination report dated in December 2009 shows that the 
Veteran indicated that he had last seen his primary care 
physician in November 2008 for reported worsening knee pain.  
It was indicated that he had been referred for possible total 
knee arthroplasty.  He was then sent back to Iraq as a 
general contractor and had been there for the preceding year.  
He was not able to keep his Orthopedics' appointment.  He 
added that as he was back from Iraq, he wished to pursue 
potential evaluation for knee arthroplasty.

He described progressive bilateral knee pain with bilateral 
locking and stiffness.   He reported bilateral weakness and 
left greater than right giving way.  He denied heat, redness, 
subluxation, or dislocation.  Swelling would come and go in 
both knees.  Flare-ups were said to have occurred eight to 
nine times in the preceding  year, lasting for three to five 
days, affecting both knees.  They were said to be severe and 
precipitated by prolonged walking, taking a bad step, or 
straining with activity, and alleviated with rest, cold, or 
heat.  Walking limitation was said to be a quarter of a mile.  
Current treatment included heat and cold therapy.  He did not 
take any medications.  He was not able to tolerate non-
steroidal anti-inflammatory drugs in the past due to 
gastroesophageal reflux disease and did not tolerate tramadol 
due to nausea.  He was prescribed Tylenol No. 3 in November 
2008, which was helpful, but he ran out of it and did not get 
more while in Iraq.  He would use bilateral knee braces 
intermittently, which he found to be helpful.

The Veteran is a program manager and general contractor and 
his primary area had been in Iraq.  He stated that he would 
likely be going back within the next several months.  He 
added that the knee pain had an effect on his job.  He states 
that he would need to take frequent rest breaks and could not 
climb ladders or kneel.  He stated that he had not missed any 
work as a result of any pain.  He also indicated that the 
knee pain would often keep him up or wake him up in the 
middle of the night.  He could not exercise as much as he 
would like to, and therefore, had been gaining weight.

Physical examination revealed that he was a well-nourished, 
well-developed, overweight male in no acute distress.  He was 
awake, alert, oriented, and cooperative with the examination.  
Gait pattern was mildly antalgic.  He had an abnormal shoe 
wear pattern.  There was a small right knee effusion and no 
overt effusion of the left knee.  There was some bony 
hypertrophy in both knees and mild atrophy of the quadriceps 
muscles, bilaterally.  Lachman test was negative, and the 
anterior drawer and posterior drawer tests were negative, 
bilaterally.  The anterior cruciate ligament, posterior 
cruciate ligament, medial collateral ligament, and lateral 
collateral ligament were all intact.  There was tenderness to 
palpation at the mediolateral joint lines and patellofemoral 
joint, bilaterally.

A goniometer was used to measure range of motion.  Bilateral 
knee flexion was from zero to 115 degrees with pain occurring 
from 100 to 115 degrees.  On repetitive testing, there was no 
additional limitation due to painful motion, fatigue, 
weakness, or incoordination, and range of motion values were 
unchanged from baseline testing.  The examiner indicated that 
as the Veteran was not having a flare on the day of 
examination, it would only be with speculation to report 
limitation during a flare.  X-rays of the knees in November 
2008 had shown moderate degenerative changes.  The diagnosis 
was bilateral knee osteoarthritis; status post left knee 
arthroscopy; and status post right medial meniscectomy.  The 
examiner reiterated that no painful motion was objectively 
noted, and on repetitive testing, range of motion values were 
unchanged from the baseline testing without pain, fatigue, 
weakness, or incoordination.

VA outpatient treatment records dated from September 2008 to 
February 2010 show that the Veteran received intermittent 
treatment for symptoms associated with his bilateral knee 
disabilities.  Joint pain of both knees was noted and a 
diagnosis of degenerative joint disease of both knees was 
indicated.  Range of motion was from zero to 110 degrees, 
bilaterally, with no effusion and tenderness to palpation of 
the medial and lateral knees, bilaterally.  The Veteran also 
had a viscosupplementation injection of both knees in 
February 2010.

The competent medical evidence of record has shown that on 
examination in February 1998, August 1998, September 1998, 
January 2000, and December 2009 neither the Veteran's left or 
right knee exhibited instability.  Both knees were stable and 
had normal mobility.  Lachman tests, and anterior and 
posterior drawer tests have been consistently negative, 
bilaterally.  Most recently, the anterior cruciate ligament, 
posterior cruciate ligament, medial collateral ligament, and 
lateral collateral ligament were all intact.  To warrant a 
higher disability rating under Diagnostic Code 5257, the 
evidence would have to demonstrate that there is moderate or 
worse recurrent subluxation or lateral instability.  As there 
is no competent medical evidence of a moderate or greater 
subluxation or instability, a disability rating in excess of 
10 percent under Diagnostic Code 5257 is not  warranted for 
either the left or right knee disabilities.

The Board has also examined all other diagnostic code 
provisions pertinent to the knees for the possible assignment 
of a greater disability rating.  However, there is no 
evidence of ankylosis of the either knee, thus, Diagnostic 
Code 5256 is not for application.  There is also no evidence 
of dislocated semilunar cartilage with frequent episodes of 
locking , pain, and effusion into the joint, as provided for 
under Diagnostic Code 5258.  There is also no current 
evidence of impairment of the tibia and fibula manifested by 
malunion or nonunion of either bone, therefore, Diagnostic 
Code 5262 is not for application.

The Board observes that in the alternative the Veteran could 
have been rated pursuant to Diagnostic Code 5259, which also 
provides a 10 percent disability rating for post removal of a 
semilunar cartilage, symptomatic.  Rating the Veteran's  knee 
disabilities under this diagnostic code provision would not, 
however, provide him with a greater benefit than that already 
in effect.  In view of VA regulations requiring the avoidance 
of pyramiding under 38 C.F.R. § 4.14, the assignment of 
separate 10 percent ratings under Diagnostic Codes 5257 and 
5259 is prohibited.  

The Veteran is already in receipt of separate disability 
ratings for arthritis of the left and right knees.  There is 
no evidence of limitation of flexion to 45 degrees or 
extension to 10 degrees, so as to warrant a 10 percent 
disability rating under Diagnostic Codes 5260 or 5261.  
However, as it has been noted that there was painful motion 
at certain levels, a separate 10 percent disability rating is 
already in effect for each knee.  A 20 percent disability 
rating would not be warranted unless there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joints with occasional incapacitating exacerbations.  
This is clearly not the case here as there is no evidence of 
involvement of two or more joints of either knee.

In this case, the VA examination reports have consistently 
demonstrated nearly full flexion and full extension.  In this 
regard, the Board notes that VA is required to take pain 
symptoms and weakness into account, to the extent they are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; 
see also DeLuca, 8 Vet. App. at 204-206; VAGCOPPREC 9-98 
(Aug. 14, 1998).  However, the VA examiner in December 2009 
specifically concluded that on repetitive testing, range of 
motion values were unchanged from the baseline testing 
without pain, fatigue, weakness, or incoordination.  As such, 
there is insufficient evidence of additional functional loss 
and bilateral knee pathology to support a conclusion that a 
disability rating in excess of 10 percent is warranted under 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

The Board has considered the assertions of the Veteran as to 
the extent of his current left and right knee symptoms as he 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration). 

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time), however, 
there appears to be no identifiable period of time since the 
effective date of service connection, during which the left 
and right knee disabilities warranted a disability rating 
higher than currently assigned.  See Fenderson, 12 Vet. App. 
at 119.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Extra-schedular consideration

Finally, the Board finds that the Veteran's left and right 
knee disabilities do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's left and right knee 
disabilities.  Accordingly, the claims will not be referred 
for extra-schedular consideration 











							[Continued on Next Page]
ORDER

An initial disability rating greater than 10 percent for 
service-connected residuals of left knee arthroscopy for 
internal derangement is denied.

An initial disability rating greater than 10 percent for 
service-connected left knee degenerative changes is denied.

An initial disability rating greater than 10 percent for 
service-connected residuals of a total right knee medial 
meniscectomy is denied.

An initial disability rating greater than 10 percent for 
service-connected right knee degenerative changes is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


